 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDtenance employees in the slaughtering and meatpacking plant atBloomfield, excluding the part-time employees, the office clerical,managerial and professional employees, guards, and supervisors asdefined in the Act.[Text of Direction of Election 4 omitted from publication.]4The Petitioner called a strike among its adherents for recognition as bargaining rep-resentative at the Bloomfield operations, about a month before the hearing.Of the 30full-time jobs at Bloomfield before the strike, only 25 were filled at the time of the hear-ing.The record shows that about 10 permanent replacements have been hired since thestrike.The parties took no position at the hearing on the eligibility of the replacedstrikers.We find that the foregoing replacements are eligible to vote if employed onthe election date.These strikers who have been permanently replaced are not entitledto reinstatement and may not vote in the election herein.Dura Steel Products Com-pany,111 NLRB 590. However, as their identity was not litigated at the hearing, weshall permit all the strikers to vote subject to challenge.Cuttingham Buick Inc.,112NLRB 386.Waldo Rohnert CompanyandFreight,Construction,GeneralDrivers, Warehousemen&Helpers Local Union No.287, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,'Petitioner.Case No. 20-RC-3388.March 19, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Albert Schneider,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Employer seeks dismissal of the petition on the ground thatthe employees sought are agricultural laborers because they are en-gaged in a process which the Employer contends is performed as anincident to, or in conjunction with, its farming operations.We donot agree.The Employer is a family corporation which grows various seedcrops 2 on land leased from members of the family as well as from1 The Board havingbeen notifiedby the AFL-CIO thatit deems the Teamsters'certifi-cate ofaffiliation revokedby conventionaction, the identificationof this union is herebyamended.2 The Employeralso grows such row crops as may seem economically feasible.120 NLRB No. 23. WALDO ROHNERT COMPANY153others.In addition, approximately 25 percent of its seed crops areraised by individual local farmers pursuant to contracts providingthat the farmers will grow the crops under the Employer's direction.After the seed is harvested,' it is transported in the Employer's trucksto the seed cleaning plant on the home ranch at Hollister, California,where it is unloaded, weighed in, cleaned, sacked, stored, and shipped.4The cleaning is accomplished by five machines, each of which ap-parently performs the complete process.During the fiscal year end-ing May 31, 1957, the Employer's saleswerein excessof $1,000,000of which over $50,000 were shipped directly outside the State ofCalifornia.The seed cleaning plant is operated on a seasonal basis starting inabout July and ending in about December, with its peak aroundSeptember and October.The employee complement during this op-erational period varies from 4 to 27 to 30 workers, including 2 ad-mitted and 2 alleged supervisors.Most of these workers appear tobe regular employees who do farm and millwork as needed.Duringthe calendar year 1956, those employees spent between 2 and 84 per-cent of their time working in the mill (the largest number fallingbetween 41 and 84 percent) and the remainder in farm activities.The other plant workers are employed only during the milling seasonand for the most part spend their full time in plant activities.Section 2 (3) of the Act excludes from its coverage "any individualemployed as an agricultural laborer."The Board's annual appropri-ation rider requires the Board to follow the definition of the term"agricultural" contained in Section 3 (f) of the Fair Labor StandardsAct.5In a recentcase 6the Board found that employees of a cornseed processing operation were not "agricultural laborers" within themeaning of the Act. It is true that that decision was based on adviceby the Wage and Hour and Public Contracts Divisions of the UnitedStates Department of Labor that those employees had been determinednot to be agricultural employees within the meaning of Section 13 (a)(6) of the Fair Labor Standards Act, which embodies the definitionof agricultural employees contained in Section 3 (f) of that Act,whereas no similar finding by that Agency has been made in the in-stant case.However, the substantial similarity between the factsthere and those under consideration here impels the conclusion that,The Employer does not purchase any seed from others nor does it process seedexcept for its own purposes.However, itdoes grow and process seed for its whollyowned subsidiary,Wisconsin Cabbage Seed Company, of Racine, WisconsinThe sub-sidiary is billed at a certain price per pound for the seed produced, which price is intendedto cover the costs plus a profit4The Employer sells only to jobbers and wholesalers5 That Section defines agriculture,insofar as it is relevant here, as follows:"'Agricul-ture' includes farming in all its branches and among other things includes . . . anypractices...performed by a farmer or on a farm as an incident to or in conjunction11with such farming operations, . . .6 ColumbianaSeed Company,119 NLRB 560. 154DECISIONS OP NATIONAL LABOR RELATIONS BOARDthe seed cleaning plant employees, sought herein, 'are likewise not"agricultural laborers" within the meaning of the Act.Further,although most of these employees spend part of their time in agricul-tural activities, they regularly perform some functions in connectionwith the work which we have found to be nonagricultural and are,therefore, covered by the Act with respect to that portion of theirwork which is nonagricultural?Accordingly, we find that a question affecting commerce existsconcerning the representation of employees of the-Employer withinthe meaning of Section 9- (c) (1) and Section 2 (6) and (7) of the Act.4. In agreement with the stipulation of the parties, we find thatall production and maintenance employees, including truckdrivers,8at the Employer's seed cleaning plant at Hollister,California,exclud-ing office and clerical employees, `farm truckdrivers,supervisors 9 as7 Columbiana Seed Company,supra;Olaa Sugar Company, Limited,118 NLRB 1442.gee also H.A. Rider &Sons,117 NLRB 517,holding that employees who perform bothagricultural and nonagricultural work are not agricultural employees within the mean-ing of the Act. In its brief, the Employer,in addition to emphasizing the dual functionsand interchange of the employees sought,enumerates a number of other factors which areto be considered in any determination of the status of employees as agricultural laborers.However, we disagree with the Employer's application of some of those criteria to thefacts of this case and find that the remaining factors are not by themselves sufficientto require the cbnclusion that the seed cleaning plant employees are agricultural laborerswithin the meaning ofthe Act.-s The Employer has certain truckdrivers who spend a considerable portion of theirtime transporting the seed crop from the Employer's various farms to the plant.Whenso, engaged,these employees are engaged in agricultural work(N L. R. B. v Olaa SugarCompany, Ltd,242 P. 2d 714(C A 9)), and we exclude any drivers who performonlysuch duties and do no work in connection with the plant operation.However, the recordindicates that two drivers in dispute do spend some time in plant work.Thus,Ghlonespent 2 percent and Giachello spent 10 percent of the time in plant work during 1956.InOlaa Sugar Company,Limited,118 NLRB 195, we announced the rule that"employeeswho performany regular amountof non-agricultural work are coveredby the Act withrespect to that portion of the work which is non-agricultural."Since it is not shownwhether the two truckdriversregularlyspend time in plant work,we shall permit themto vote subjectto challengein the election hereinafter directed.g The parties stipulated that the mill foreman and assistant mill foreman are super-visors and should be excluded from the unit.Since the record indicates that the fore-man has authority to hire and fire and that the assistant foreman makes effective rec-ommendations in this regard, we exclude them from the unit. The Employer contendsthat the machine setup man and the warehouse and shipping supervisor should be ex-cluded as supervisory,whereasthe Petitionerseeks their inclusion.Since the recordindicatesthatthe machine setup man has the authority effectively to recommend changesin job assignments of employees and that on at least one occasion he discussed with hisforeman the case of an unsatisfactory assistant which resulted in the transfer of thatemployee,we find that he is a supervisor and exclude him from the unit.Mid-StatesCorporation d/b/a Rex Mobile Homes,119 NLRB 91.We also exclude the warehouseand shipping supervisor,although he performs some manual labor and the Employerwas unable to cite instancesof his effectivelyrecommendingthe employmentof dischargeof any person,since theEmployer testifiedthat such authority exists.The Board hasheld that it is the existence,not the exercise, of such authority that determineswhetheran employee has supervisory statusThe EaveyCompany,115 NLRB 1779.Further,the record indicates that this employee directs the work of up to 21 employees in the ware-house operations,which are located in 3 buildings,and is paid approximately 20 centsmore per hour than the employees under him.Pearl Packing Company,116 NLRB 1489.Althoughour findingthat thedisputed employees are supervisors results inan overall.ratio of 4 supervisois to a maximum of 26 employees, this does not appear to be unrea-sonable in view of the unskilled nature of the work and the high rate of turnover among,the employees. INTERNATIONAL BROTHERHOOD OF TEAMSTERS155defined in the Act, guards, and all other employees, constitute anappropriate unit for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.5.In accordance with the usual practice in seasonal operations ofthis kind, the Board will direct that the election be held at or aboutthe approximate seasonal peak, on a date to be determined by theRegional Director, among the employees in the appropriate unitwho are employed during the payroll period immediately precedingthe date of the issuance of the notice of election by the RegionalDirector.[Text of Direction of Election omitted from publication.]InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Local No. 249; and Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Local 2501andPolarWaterCompany.Case No. 6-CC-143.March 20, 1958DECISION AND ORDEROn October 14, 1957, Trial Examiner Ralph Winkler issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel, the ChargingParty, and the Respondents filed exceptions to the Intermediate,Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner,made.at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin this case 2 and hereby adopts the findings, conclusions, and1 The Board having been notified bythe AFL-CIOthat it deems the Teamsters'certifi-cate of affiliationrevoked byconvention action, the identification of this union is herebyamended.2The Charging Party requested(1) the reopening of the record to adduce additionalevidence before the Trial Examiner on the status of the distributors and (2) oral argu-ment before the Board.As for reopening the record,we shall deny the motion as itappears that the proffered evidence was available at the time of the hearing and no rea-son is given why it was not produced. In any event,as the record,exceptions,and brief,in our opinion,adequately present the issues and positions of the parties, we shall denythis request as well as the request for oral argument.120 NLRB No. 25.